Name: Commission Regulation (EC) No 2737/95 of 27 November 1995 concerning the stopping of fishing for cod, haddock, whiting, plaice, common sole, anglerfish, sprat and saithe by vessels flying the flag of the Netherlands
 Type: Regulation
 Subject Matter: fisheries;  maritime and inland waterway transport;  Europe
 Date Published: nan

 29 . 11 . 95 EN Official Journal of the European Communities No L 285/3 COMMISSION REGULATION (EC) No 2737/95 of 27 November 1995 concerning the stopping of fishing for cod, haddock, whiting, plaice, common sole, anglerfish, sprat and saithe by vessels flying the flag of the Netherlands THE COMMISSION OF THE EUROPEAN COMMUNITIES, for these stocks as from 1 January 1995 ; whereas it is therefore necessary to abide by that date, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system appli ­ cable to the common fisheries policy ('), and in particular Article 21 (3) thereof, Whereas Council Regulation (EC) No 3362/94 of 20 December 1994 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1995 and certain conditions under which they may be fished (2), as last amended by Regulation (EC) No 746/95 (3), provides for cod, haddock, whiting, plaice, common sole, angler ­ fish, sprat and saithe quotas for 1995 ; Article 1 The quotas of cod in the waters of ICES divisions III a Skagerrak, VII a, VII b, c, d, e , f, g, h , j , k, VIII , IX, X ; Cecaf 34.1 .1 (EC-zone), of haddock in the waters of ICES divisions III a, III b, c , d (EC-zone), of whiting in the waters of ICES divisions III a, VII a and VII b , c , d, e , f, g, h, j , k, of plaice in the waters of ICES divisions III a Skagerrak, VII a and VII h, j , k, of common sole in the waters of ICES divisions III a, III b, c , d (EC-zone), VII a, VII h , j , k and VIII a, b, of anglerfish in the waters of ICES divisions V b (EC-zone),VI, XII, XIV and VII , of sprat in the waters of ICES division VII d, e and of saithe in Faroese waters allocated to the Nether ­ lands for 1995 are deemed to be exhausted . Fishing for cod in the waters of ICES divisions III a Skagerrak, VII , VII b, c , d, e , f, g, h , j , k, VIII, IX, X ; Cecaf 34.1.1 (EC-zone), for haddock in the waters of ICES divi ­ sions III a, III b, c , d (EC-zone), for whiting in the waters of ICES divisions III a, VII a and VII b, c, d , e , f, g, h, j , k, for plaice in the waters of ICES divisions III a Skagerrak, VII a and VII h, j , k, for common sole in the waters of ICES divisions III a, III b, c, d (EC-zone), VII a, VII h, j , k and VIII a, b, for anglerfish in the waters of ICES division Vb (EC-zone), VI, XII, XIV and VII, for sprat in the waters of ICES division VII d, e and for saithe in Faroese waters by vessels flying the flag of the Netherlands or registered in the Netherlands is prohibited, as well as the retention on board, the transhipment and the landing of such stocks captured by the abovementioned vessels after the date of application of this Regulation . Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas the quotas of cod in the waters of ICES divisions III a Skagerrak, VII a, VII b , c , d , e, f, g, h, j , k , VIII, IX, X ; Cecaf 34.1.1 (EC-zone), of haddock in the waters of ICES divisions III a , III b, c, d (EC-zone), of whiting in the waters of ICES divisions III a , VII a and VII b , c, d, e , f, g, h , j , k, of plaice in the waters of ICES divisions III a Skagerrak, VII a and VII h , j , k, of common sole in the waters of ICES divisions III a, III b, c , d (EC-zone), VII a, VII h, j, k and VIII a, b , of anglerfish in the waters of ICES divisions V b (EC-zone), VI, XII, XIV and VII, of sprat in the waters of ICES division VII d, e and of saithe in Faroese waters allocated to the Nether ­ lands for 1995, have been exhausted by exchanges of quotas ; whereas the Netherlands have prohibited fishing Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1995 . (') OJ No L 261 , 20 . 10 . 1993, p. 1 . (2) OJ No L 363 , 31 . 12. 1994, p. 1 . 0 OJ No L 74, 1 . 4 . 1995, p. 1 . No L 285/4 EN Official Journal of the European Communities 29 . 11 . 95 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 November 1995. For the Commission Emma BONINO Member of the Commission